Tilson, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the price at the date of exportation of the merchandise covered by said appeals at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China for exportation to the United States, in usual wholesale quantities and in the.ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, is the appraised values, less any amount added under duress.
Accepting this stipulation as a statement of fact, I find and hold that the proper dutiable export values of said merchandise are the values found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.